                                                                                 FILED
        Case 8:14-cr-00173-CAS Document 253 Filed 01/28/19 Page 1 of 1 Page ID #:3989
                                                                                                      CLERK, U.S. DISTRICT COURT
PROB 12
(Rev. 11/04)
                                                                                                         January 28, 2019
                                  United States District Court
                                                        for                                        CENTRAL DISTRICT OF CALIFORNIA
                                          CENTRAL DISTRICT OF CALIFORNIA                                 CMJ
                                                                                                     BY: ___________________ DEPUTY

U.S.A. VS. Keith Preston Gartenlaub                                                       Docket No.: SACR14-00173-CAS


                                Petition on Probation and Supervised Release (Modification)

         COMES NOW MICHELLE A. CAREY, CHIEF PROBATION & PRETRIAL SERVICES OFFICER OF THE
COURT, presenting an official report upon the conduct and attitude of Keith Preston Gartenlaub who was placed on
supervision by the Honorable CHRISTINA A. SNYDER sitting in the Court at Los Angeles, California, on the 29th day of
August, 2016 who fixed the period of supervision at LIFE, and imposed the general terms and conditions theretofore adopted
by the Court and also imposed special terms and conditions as noted on the attached Judgment and Commitment Order(s).


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
Mr. Gartenlaub is presently in Bureau of Prisons (BOP) custody and residing at the Garden Grove Residential Reentry
Center (RRC). Mr. Gartenlaub is homeless, unemployed, and has no family in the local area. A friend has recently agreed
to Mr. Gartenlaub living with him, temporarily.

Based on Mr. Gartenlaub’s homeless status, the limited availability of financial resources, offense of conviction, and the
sex offender registration requirements; a modification for RRC placement and Location Monitoring via GPS is being
requested. Mr. Gartenlaub is representing himself, Pro Se, and consents to the modification and waives the personal
appearance before the Court.

PRAYING THAT THE COURT WILL ORDER
Mr. Gartenlaub shall reside in a Residential Reentry Center under the prerelease component, for a period not to exceed 180
days, or until such time that adequate housing is secured, as directed by the Probation Officer. He shall also observe the
rules of that facility and subsistence shall be waived.

Mr. Gartenlaub shall participate for a period up to 240 days in the Location Monitoring program and will be monitored via
GPS. He shall participate in the tracking portion of the program; there will be no schedule restrictions. He will be required
to submit to routine inspections of the monitoring equipment and be required to charge the GPS Tracker twice per day. Cost
of services shall be waived. The Location Monitoring-GPS condition shall be imposed only in the instance that
Mr. Gartenlaub becomes homeless or is unable to secure adequate housing.




                   ORDER OF COURT                                         Respectfully,

Considered and ordered this 28th day of Jan. , 2019                       JANA RIVERS             /S/
and ordered filed and made a part of the records in the above             U. S. Probation Officer
case.
                                                                          Place: San Bernardino, California
                                                                          Approved: NEIL A SUSMAN            /S/
             United States District Judge                                           Supervising U. S. Probation Officer
         HONORABLE CHRISTINA A. SNYDER
                                                                          Date: January 14, 2019
